DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 04/12/2022
Claims 1, 11 and 12 have been amended and claims 2, 4 and 13 have been cancelled
Claims 1, 3 and 5-12 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennemann (US 10,092,507) in view of Moreschini (US 2014/0286595). Martinson (US 2010/0124564).

1: Hennemann discloses a device-fill pouch assembly (DFPA) comprising:

a pouch 1400, a device case 1402, and an implantable device 1404 disposed within the device case, wherein the device case and the implantable device are disposed within the pouch (col. 11, ll. 65-67; col. 12, ll. 1-6; fig. 14). 

wherein the implantable device comprises an inlet port that extends through the spacer tube 1406 (fig. 14).

The current embodiment fails to disclose the outer pouch being multiple sheets. Embodiment 1 teaches wherein the pouch comprises:

a) a first sheet 110 peelably adhered to a second sheet 112;

b) a first opening 108 comprising an inlet system for use in loading as the implantable device with living cells, wherein the inlet system comprises a spacer tube 1406 that extends interiorly into an inner space of the pouch between the first and second sheets;

c) a second opening (opposite end 108) comprising an outlet system for use in removing solution from the implantable device (col. 11, ll. 9-20; fig. 1 and 1A). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pouch of embodiment 14 to the multi-layered embodiment 1 of Hennemann to allow the contents of the pouch to be easily accessed and closed.

Hennemann fails to disclose a transparent window. Moreschini teaches d) one or more transparent windows to view the implantable device within the adhered pouch ([0004]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the cover of Hennemann to include the transparency of Moreschini to allow the user to see the contained product as noted in the cited passage.  

3: Hennemann- Moreschini discloses the DFPA of claim 1, wherein the implantable device is a semi- permeable encapsulation device (Hennemann; col. 6, ll. 5-12).

5: Hennemann- Moreschini discloses the DFPA of claim 1, wherein the DFPA pouch is made of a sterilizable material or paper (Hennemann; col. 2, ll. 44-67).

7: Hennemann- Moreschini discloses the DFPA of claim 1, wherein the first or second sheet comprises polyester, polyvinyl chloride, polyethylene, polypropylene, polyolefin, an ethylene copolymer, ethylene-vinyl acetate (EVA), ethylene-methyl acrylate (EMA), ethylene-acrylic acid (EAA), an ionomer resin, a gas-permeable polyethylene fabric, a polypropylene non-woven fabric, a water- resistant fabric, a fabric resistant to chemical, or a fabric resistant to abrasion (Moreschini; [0005]).

8: Hennemann- Moreschini discloses the DFPA of claim 1,
a) wherein the first or second sheet comprises a sterilizable paper (Moreschini; [0005]).

11: Hennemann- Moreschini discloses the DFPA of claim 1, wherein the outlet system extends outside of the DFPA pouch (Hennemann; fig. 1 and 14).

12: Hennemann- Moreschini discloses the DFPA of claim 1, wherein the DFPA is used to sterilize the implantable device; or the DFPA is used to sterilize and fill the implantable device (Moreschini; [0005]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennemann (US 10,092,507) in view of Moreschini (US 2014/0286595) in view of Enginmann (US 2013/0115132).

6: Hennemann- Moreschini discloses the claimed invention as applied to claim 1 
but fails to disclose a specific polymer. Engimann teaches the DFPA of claim 1, wherein the first or second sheet comprises polyester, polyvinyl chloride, polyethylene, polypropylene, polyolefin, an ethylene copolymer, ethylene- vinyl acetate (EVA), ethylene-methyl acrylate (EMA), ethylene-acrylic acid (EAA), an ionomer resin, a gas- permeable polyethylene fabric, a polypropylene non-woven fabric, a water-resistant fabric, a fabric resistant to chemical, or a fabric resistant to abrasion [0028]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the material of Hennemann- Moreschini to include the material of Engimann to create a more sustainable product.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennemann (US 10,092,507) in view of Moreschini (US 2014/0286595) in view of Martinson (US 2010/0124564).

9-10. Hennemann- Moreschini discloses the claimed invention according to claim 1 but fails to disclose a specific cell held inside the pouch. Martinson teaches the DFPA of claim 1, wherein the living cells are pancreatic progenitor cells, pancreatic and duodenal homeobox 1 (PDX-1) positive pancreatic endoderm cells, pancreatic endocrine precursor cells, or immature beta cells (abstract) placed in between a thermoplastic resin film combining the two sheets [0009]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the product of Hennemann- Moreschini to include the pancreatic cells of Martinson to provide the necessary tools for effective treatment of the consumer.  

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735